 



EXHIBIT 10(d)
THE SHERWIN-WILLIAMS COMPANY
2006 STOCK PLAN FOR NONEMPLOYEE DIRECTORS
Form of
Restricted Stock Grant

     
Grantee:                                                         
  Date of Grant:                                       , 20    
Number of Shares:                                       
   

     1. Grant of Restricted Shares. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) grants to you (the “Grantee”) the
aggregate number of shares of Common Stock, $1.00 par value, of the Company set
forth above (the “Restricted Shares”) in accordance with the terms hereof and of
The Sherwin-Williams Company 2006 Stock Plan for Nonemployee Directors (the
“Plan”). Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
     2. Vesting of Restricted Shares. (A) The Restricted Shares shall vest to
the extent of one-third of the shares after Grantee has continuously served as a
member of the Board for one full year from the Date of Grant and additional
one-third of the shares after each of the next two successive full years
thereafter during which Grantee shall have continuously served as a member of
the Board (the “Restriction Period”).
     (B) Notwithstanding Section 2(A) above, in the event of a “Change of
Control” of the Company, as defined below, during the Restriction Period the
full number of the shares of Restricted Shares shall immediately vest.
     3. Termination of Right to Restricted Shares. (A) On the date Grantee
ceases to be a member of the Board at any time during the Restriction Period,
Grantee shall forfeit and lose all rights to the Restricted Shares, except as
otherwise provided below:
     (i) In the event of the death of Grantee during the Restriction Period, the
full number of Restricted Shares shall immediately vest.
     (ii) In the event Grantee ceases to be a member of the Board as a result of
a “Disability” due to sickness or bodily injury during the Restriction Period,
the full number of Restricted Shares shall immediately vest. The term
“Disability” as used in this grant means permanent and total disability within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as the
same has been or may be amended from time to time.
     (iii) In the event Grantee ceases to be a member of the Board by reason of
Retirement, all rights of Grantee under this grant shall continue as if Grantee
had continued as a member of the Board. The term “Retirement” as used in this
grant means termination of Grantee’s status as a member of the Board at or after
attaining the age of sixty-five (65) or completing either five (5) years of
service or five (5) one year terms as

 



--------------------------------------------------------------------------------



 



a member of the Board by reason of resignation from the Board or by reason of
not standing for reelection as a member of the Board.
     (B) In the event that Grantee knowingly or willfully engages in misconduct
during the Restriction Period, which is materially harmful to the interests of
the Company or a Subsidiary as determined by the Board, all rights of Grantee in
the Restricted Shares shall terminate.
     4. Book Entry Account; Stockholder Rights. Within a reasonable time
following the Date of Grant, the Company shall instruct its transfer agent to
establish a book entry account representing the Restricted Shares in Grantee’s
name effective as of the Date of Grant, provided that the Company shall retain
control over the account until the Restricted Shares have vested. On the Date of
Grant, ownership of the Restricted Shares shall immediately transfer to Grantee
and, except for the substantial risk of forfeiture and the restrictions on
transfer expressly set forth herein, Grantee shall be entitled to all voting,
dividend, distribution and other ownership rights as may apply to the Common
Stock generally. Notwithstanding the foregoing, any stock dividends or other
in-kind dividends or distributions shall be held by the Company until the
related Restricted Shares have become vested in accordance with this grant and
shall remain subject to the forfeiture provisions applicable to the Restricted
Shares to which such dividends or distributions relate.
     5. Change of Control. A “Change of Control” shall be deemed to have
occurred if:
     (A) Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, hereinafter the “Exchange Act”) who
or that, together with all “Affiliates” and “Associates” (as such terms are
defined in Rule 12b-2, as in effect on April 23, 1997, of the General Rules and
Regulations under the Exchange Act) of such person, is the Beneficial Owner (as
defined below) of ten percent (10%) or more of the shares of Common Stock then
outstanding, except:
     (i) the Company;
     (ii) any of the Company’s subsidiaries in which a majority of the voting
power of the equity securities or equity interests of such subsidiary is owned,
directly or indirectly, by the Company;
     (iii) any employee benefit or stock ownership plan of the Company or any
trustee or fiduciary with respect to such a plan acting in such capacity; or
     (iv) any such person who has reported or may, pursuant to Rule 13d-l(b)(1)
of the General Rules and Regulations under the Exchange Act, report such
ownership (but only as long as such person is the Beneficial Owner of less than
fifteen percent (15%) of the shares of Common Stock then outstanding) on
Schedule 13G (or any comparable or successor report) under the Exchange Act.
Notwithstanding the foregoing: (a) no person shall become the Beneficial Owner
of ten percent (10%) or more (fifteen percent (15%) or more in the case of any
person identified in clause (iv) above) solely as the result of an acquisition
of Common Stock by the Company that, by reducing the number of shares
outstanding, increases the proportionate number of

2



--------------------------------------------------------------------------------



 



shares beneficially owned by such person to ten percent (10%) or more (fifteen
percent (15%) or more in the case of any person identified in clause (iv) above)
of the shares of Common Stock then outstanding; provided, however, that if a
person becomes the Beneficial Owner of ten percent (10%) or more (fifteen
percent (15%) or more in the case of any person identified in clause (iv) above)
of the shares of Common Stock solely by reason of purchases of Common Stock by
the Company and shall, after such purchases by the Company, become the
Beneficial Owner of any additional shares of Common Stock which has the effect
of increasing such person’s percentage ownership of the then-outstanding shares
of Common Stock by any means whatsoever, then such person shall be deemed to
have triggered a Change of Control; and (b) if the Board determines that a
person who would otherwise be the Beneficial Owner of ten percent (10%) or more
(fifteen percent (15%) or more in the case of any person identified in clause
(iv) above) of the shares of Common Stock has become such inadvertently
(including, without limitation, because (1) such person was unaware that it
Beneficially Owned ten percent (10%) or more (fifteen percent (15%) or more in
the case of any person identified in clause (iv) above) of the shares of Common
Stock or (2) such person was aware of the extent of such beneficial ownership
but such person acquired beneficial ownership of such shares of Common Stock
without the intention to change or influence the control of the Company) and
such person divests itself as promptly as practicable of a sufficient number of
shares of Common Stock so that such person would no longer be the Beneficial
Owner of ten percent (10%) or more (fifteen percent (15%) or more in the case of
any person identified in clause (iv) above), then such person shall not be
deemed to be, or have been, the Beneficial Owner of ten percent (10%) or more
(fifteen percent (15%) or more in the case of any person identified in clause
(iv) above) of the shares of Common Stock, and no Change of Control shall be
deemed to have occurred.
     (B) During any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director initially elected or nominated as a director as a result of an actual
or threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof.
     (C) There shall be consummated any consolidation, merger or other
combination of the Company with any other person or entity other than:
     (i) a consolidation, merger or other combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty-one percent
(51%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such consolidation, merger
or other combination; or
     (ii) a consolidation, merger or other combination effected to implement a
recapitalization and/or reorganization of the Company (or similar transaction),
or any other consolidation, merger or other combination of the Company, which
results in no person, together with all Affiliates and Associates of such
person, becoming the Beneficial Owner of

3



--------------------------------------------------------------------------------



 



ten percent (10%) or more (fifteen percent (15%) or more in the case of any
person identified in clause (A)(iv) above) of the combined voting power of the
Company’s then outstanding securities.
     (D) There shall be consummated any sale, lease, assignment, exchange,
transfer or other disposition (in one transaction or a series of related
transactions) of fifty percent (50%) or more of the assets or earning power of
the Company (including, without limitation, any such sale, lease, assignment,
exchange, transfer or other disposition effected to implement a recapitalization
and/or reorganization of the Company (or similar transaction)) which results in
any person, together with all Affiliates and Associates of such person, owning a
proportionate share of such assets or earning power greater than the
proportionate share of the voting power of the Company that such person,
together with all Affiliates and Associates of such person, owned immediately
prior to any such sale, lease, assignment, exchange, transfer or other
disposition.
     (E) The shareholders of the Company approve a plan of complete liquidation
of the Company.
     For purposes of this Section 5, a person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:
     (x) which such person or any of such person’s Affiliates or Associates is
considered to be a “beneficial owner” under Rule 13d-3 of the General Rules and
Regulations under the Exchange Act, as in effect on April 23, 1997;
     (y) which such person or any of such person’s Affiliates or Associates,
directly or indirectly, has or shares the right to acquire, hold, vote (except
pursuant to a revocable proxy as described in the proviso to this definition) or
dispose of such securities (whether any such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (whether or not in writing), or upon the exercise of conversion
rights, exchange rights, rights, warrants or options, or otherwise; provided,
however, that a person shall not be deemed to be the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such person or any of such person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or
     (z) which are beneficially owned, directly or indirectly, by any other
person (or any Affiliate or Associate of such other person) with which such
person (or any of such person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing), with respect to
acquiring, holding, voting (except as described in the proviso to this
definition) or disposing of any securities of the Company;
provided, however, that a person shall not be deemed the Beneficial Owner of,
nor to beneficially own, any security if such person has the right to vote such
security pursuant to an agreement, arrangement or understanding which (1) arises
solely from a revocable proxy given to such person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act, and (2) is not also then
reportable on Schedule 13D (or any comparable or successor report) under the
Exchange Act; and provided, further, that nothing in this Section 8.05 shall
cause a person engaged in business

4



--------------------------------------------------------------------------------



 



as an underwriter or securities to be the Beneficial Owner of, or to
beneficially own, any securities acquired through such person’s participation in
good faith in a firm commitment underwriting until the expiration of forty
(40) days after the date of such acquisition or such later date as the Board may
determine in any specific case.
     6. Transferability. During the Restriction Period, Grantee shall not be
permitted to sell, transfer, pledge, encumber, assign or dispose of the
Restricted Shares. The Restricted Shares granted hereunder shall be deemed to be
subject to a substantial risk of forfeiture within the meaning of Section 83 of
the Internal Revenue Code.
     7. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the Restricted Shares,
Grantee shall pay or make provision satisfactory to the Company for payment of
all such taxes.
     8. No Right to Future Awards or Service. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This grant will not confer upon Grantee
any right with respect to continuance of service as a member of the Board, nor
will it interfere in any way with any right the Company would otherwise have to
terminate Grantee’s service at any time.
     9. Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     10. Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

5